 
Exhibit 10.1.3
 
AMENDED AND RESTATED THIRD AMENDMENT
TO
AGREEMENT AND PLAN OF MERGER
 
This AMENDED AND RESTATED THIRD AMENDMENT TO AGREEMENT AND PLAN OF MERGER, dated
as of October 27, 2017 (this “Restatement”), is entered into by and among Fusion
Telecommunications International, Inc., a Delaware corporation (the “Company”),
Fusion BCHI Acquisition LLC, a Delaware limited liability company (“Merger
Sub”), and Birch Communications Holdings, Inc., a Georgia corporation (“BCHI”).
This Restatement supersedes the Third Amendment to Agreement of Plan of Merger
executed by the Company, Merger Sub BCHI on October 24, 2017 (the “Original
Third Amendment”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Merger Agreement.
 
RECITALS
 
A.           
The Parties previously entered into that certain Agreement and Plan of Merger,
dated as of August 26, 2017, as amended by the First Amendment to Agreement and
Plan of Merger, dated as of September 15, 2017, the Second Amendment to
Agreement and Plan of Merger, dated as of September 29, 2017 and the Original
Third Amendment (collectively, the “Merger Agreement”).
 
B.           
The Parties desire to further amend the Merger Agreement as set forth herein.
 
The Parties hereby agree as follows:
 
1. Section 6.1(a) of the Merger Agreement is hereby deleted in its entirety and
replaced with the following:
 
“a.                   
The Parties will use their respective reasonable best efforts to (i) take, or
cause to be taken, all appropriate action and do, or cause to be done, all
things necessary, proper or advisable under applicable Law, including Antitrust
Laws, or otherwise to consummate and make effective the Transactions as promptly
as practicable, (ii) obtain from any Governmental Entity any consents, licenses,
permits, waivers, approvals, authorizations or Orders, including the FCC
Approval and State Approvals, required to be obtained by a Party, or any of
their respective Subsidiaries, or to avoid any Action by any Governmental Entity
(including those in connection with the Antitrust Laws), in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the Transactions and (iii) (A) by no later than October 31, 2017, make all
necessary filings, and thereafter make any other required submissions, with
respect to this Agreement required under the HSR Act, (B) by no later than
October 31, 2017, make all necessary filings, and thereafter make any other
required submissions, with respect to this Agreement required in order to obtain
the FCC Approval, (C) (i) by no later than November 15, 2017, make all necessary
filings with respect to this Agreement required in order to obtain the State
Approvals, and (ii) by no later than November 30, 2017 make all other required
submissions with all remaining State PSCs, and (D) by no later than November 30,
2017, make any other necessary filings, and thereafter make any other required
submissions, with respect to this Agreement required under any other applicable
Law. The Company and BCHI will furnish to each other all information required
for any application or other filing under the rules and regulations of any
applicable Law in connection with the Transactions.”
 
2. Section 6.7 of the Merger Agreement is hereby amended by deleting the second
sentence thereof and replacing it with the following:
 
“To the extent necessary to comply with NASDAQ listing requirements, the Company
shall submit to the holders of Company Common Stock at the Stockholders’ Meeting
a proposal to approve and adopt an amendment to the Company Certificate of
Incorporation to authorize the Company Board to effect a reverse split of all
outstanding shares of Company Common Stock in the range of 3:1 and 5:1, such
ratio to be determined by the Company Board after consultation with BCHI, such
that each holder of shares of Company Common Stock shall receive one share of
Company Common Stock for every three to five shares (as determined applicable)
of Company Common Stock held by such holder (the “Reverse Split”), effective
prior to the Effective Time.”
 
3. The phrase “60 days after the date hereof” in Section 8.1(b)(iv) of the
Merger Agreement is hereby deleted and replaced with “120 days after the date
hereof”.
 
4. The reference to 20% in the proviso at the end of the definition of “Superior
Proposal” set forth in Section 9.15, is hereby deleted and replaced with “15%”.
 
5. Effect of Restatement. This Restatement shall not constitute a waiver,
amendment or modification of any other provision of the Merger Agreement not
expressly contemplated hereby. Except as specifically modified and amended
hereby, the Merger Agreement shall remain unchanged and in full force and
effect. From and after the date hereof, each reference in the Merger Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar meaning
shall mean and be a reference to the Merger Agreement as amended by this
Restatement. Notwithstanding the foregoing, references to the date of the Merger
Agreement, and references to the “date hereof”, “the date of this Agreement” or
words of similar meaning in the Merger Agreement shall continue to refer to
August 26, 2017.
 
6. Governing Law. This Restatement will be governed by, and construed and
enforced in accordance with, the internal Laws of the State of Delaware, without
regard to any applicable conflict of laws principles (whether of the State of
Delaware or any other jurisdiction).
 
7. Jurisdiction. Section 9.8 (Jurisdiction) of the Merger Agreement is
incorporated herein by reference and made a part hereof as if fully set forth
herein.
 
8. Counterparts. This Restatement may be executed in two or more counterparts,
all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. PDF transmissions of this Restatement shall be deemed
to be the same as the delivery of an executed original.
 
 
[Signatures appear on following page.]
 
 

 
 
IN WITNESS WHEREOF, the Parties have caused this Restatement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
 
By: /s/ James P. Prenetta, Jr.
      Name: James P. Prenetta, Jr.
      Title: Executive Vice President and
                          General Counsel
 
 
FUSION BCHI ACQUISITION LLC
 
 
By: /s/ Gordon Hutchins, Jr.
      Name: Gordon Hutchins, Jr.
      Title: Manager
 
 
BIRCH COMMUNICATIONS HOLDINGS, INC.
 
 
By: /s/ Gordon P. Williams, Jr.
      Name: Gordon P. Williams, Jr.
      Title: Senior Vice President and General Counsel
 
 
[Signature Page to Third Amendment to Agreement and Plan of Merger]


